DETAILED ACTION

Acknowledgement


This action is in response to the request for continued examination (RCE) filed on 02/23/2021.

Status of Claims


Claim 16 has been canceled. 
Claims 1-2, 6, 8, 13, and 15 have been amended. 
Claims 1-2, 4-15, and 17-20 are now pending.


Continued Examination Under 37 CFR 1.114


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2021 has been entered.


Response to Arguments

Claim 2 objection is withdrawn due to submitted amendments.
Applicant's arguments filed on 02/23/2021 regarding the 35 U.S.C. 101 and 103 rejections have been fully considered. The Applicant argues the following.
 	As per the 101 rejection, the Applicant argues that independent claims 1, 8, and 15 (1) are directed to patent eligible subject matter and do not recite any of the enumerated certain methods of organizing human activity, (2) integrate the abstract ideas into practical applications, and (3) recite an inventive concept.
As per argument (1), the Examiner respectfully disagrees. Claims 1, 8, and 15 limitations are directed to the abstract grouping of Certain Methods of Organizing Human Activity (e.g. managing personal behavior and interactions between people) because the claims describes a process of allocating task assignments with deadlines to members of an enterprise/company and then monitoring progress. Per the October 2019 Patent Subject Matter Eligibility Guidance, a claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. Managing personal behavior or interactions between people include following rules or instructions. The task assignments are considered instructions for members of an enterprise/company to follow, thus managing the members’ behavior. 
As per argument (2), the Examiner respectfully disagrees. The additional elements do not integrate the abstract idea into a practical application. The Examiner identified and considered all of the additional elements recited in the claims individually and in combination and determined, in light of the Applicant’s Specification, that the additional elements were computer components and display devices that are used to perform the abstract idea of task assignment, task 
As per argument (3), the Examiner respectfully disagrees. Claims 1, 8, and 15 do not recite an inventive concept. As stated above, the additional elements recited in the claims are viewed as mere instructions to apply or implement the abstract idea on a computer. Applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) (see MPEP 2106.05(f)).
Therefore, the 35 U.S.C. 101 rejections of claims 1-2, 4-15, and 17-20 is maintained.

  	As per the 103 rejection, the Applicant argues that Bernstein, Knijnik, and Elkady do not teach the limitations in amended claims 1, 8, and 15. 
The Examiner finds the Applicant’s arguments persuasive. Therefore, the previous 103 rejection has been withdrawn. However, upon further consideration, a new ground of 103 rejection for claims 1-2, 4-15, and 17-20 is made. See details below.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.




Claims 1-2, 4-15, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 8, and 15 limitation of “wherein the activity set data is… generated based on at least one member of the set of members previously associating a plurality of activities to the lifecycle event more than a threshold number of times” contains new matter. The Applicant stated that support for this limitation was found in paragraph [0065] of the Applicant’s specification. However, paragraph [0065] does not support the limitation as written. Paragraph [0065] states that “the server system may identify common trends that a certain department may use when assigning trigger data to respective activities, that particular members use when creating certain activities, and the like. If a particular member assigns an activity to a certain department more than two times, and the particular member specifies the same trigger data for the same activity each time, the server system may automatically populate the trigger data for similarly created activities to include the same trigger data. Paragraph [0065] does not support that the entire activity set data is generated based on the member previously associating a plurality of activities to the lifecycle event more than a threshold number of times. Paragraph [0065] is referring to assigning trigger data to certain activities not assigning activities to lifecycle events and then automatically populating the particular trigger data not generating activity set data for similar activities. Therefore, claims 1, 8, and 15 contain 



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-15,  and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention, “System and Methods for Generating Activities Across an Enterprise”, is directed to an abstract idea, specifically Certain Methods of Organizing Human Activity (e.g. managing personal behavior and interactions between people), without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 1-2, 4-15, and 17-20 are directed to a statutory category, namely a system (claims 1-2 and 4-14) and a process (claims 15 and 17-20).
Step 2A (1): Independent claims 1, 8, and 15 are directed to an abstract idea of Certain Methods of Organizing Human Activity (e.g. managing behavior or interactions between people), based on the following claim limitations: “receive/detect a lifecycle event/event that corresponds with an employee of the enterprise, wherein the lifecycle event is associated with a change in a status of the employee; retrieve/identify activity set associated with the lifecycle event/event, wherein the activity set data comprises the plurality of activities to be performed by a set of departments of the plurality of departments; trigger data associated with each of the plurality of activities, wherein the trigger data specifies one or more conditions that, when present, initiate one activity of the plurality of activities; schedule a time that a first activity of the plurality of activities is to be performed in response to detecting that the trigger data associated with the first activity is present; identify a first member of the set of members associated with a first department of the plurality of departments to perform the first activity of the plurality of activities; track a progress of the plurality of activities; monitor for the trigger data associated with a second activity of the plurality of activities is present in response to determining that the first activity is completed; and send a notification to a second member of the set of members in response to determining that the first activity is completed and the trigger data associated with the second activity is present, wherein the notification is indicative of an assignment of the second activity of the plurality of activities to be performed by the second member. These limitations describe a process of allocating task assignments with deadlines to members of an enterprise/company and monitoring progress. Dependent claims 2, 4-7, 9-14, and 17-20 further define the activity data, trigger data, lifecycle events, and the criteria for allocating tasks and monitoring task completion. Therefore, these limitations, under the broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” which includes managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions and thus recite an abstract idea. Certain 
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, independents claims 1, 8 and 15 recite additional elements of a system comprising a plurality of databases, one or more processors, a storage component, send one or more updates to one or more respective databases, retrieve the electronic document from the storage component, parse the electronic document, generate a visualization to be depicted on a display, wherein the visualization is configured to receive the at least one input for the at least one input field, merge the at least on input with the electronic documents after the at least one input field receives the at least one input; generate an additional visualization to be depicted on the display after the at least one input merges with the electronic document, send a notification to a computing device, a non-transitory memory, a dynamic workflow, and a user interface visualization. Dependent claims 4, 5, 12, and 17- 20 recite additional elements of a visualization, a client device, a user interface display, the dynamic workflow, computing device, processor, and user interface visualization. These additional elements do not integrate the abstract idea into a practical application because the claims do not recite  (a) an improvement to another technology or technical field and (b) an improvement to the functioning of the computer itself and (c) implementing the abstract idea with or by use of a particular machine, (d) effecting a particular transformation or reduction of an article, or (e) applying the judicial exception in some other meaningful way beyond generally linking 
Step 2B:  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1, 4-5, 8, 12, 15, and 17-20 recite additional elements as mentioned above. The Applicant’s Specification in paragraphs [0033], states the databases contain a series of tables containing information about assets and services;  the processors may include microprocessors, ASICs, FPGAs, and GPU [0043]; the storage components are storage devices or constructs [0033]; the electronic document may be a form (e.g. PDF) or part of a task that is specified to be performed [0073]; the server system may parse the document to identify key words (e.g. signature) that may denote places within the document where input is requested [0073]; a visualization lists the assigned activities, indicate a progress or status of the assigned activities or the like [0068]; the server system 250 may merge mapped portion of the user interface display and the associated document to generated an updated document with the input information [0073]; a notification is interpreted as an electronic message [0082]; computing/client devices can be a mobile phone, a tablet computer, a laptop computer, a notebook computer, a desktop computer, etc. [0030];  the memory may include ROM, RAM, disk drives, SSD, external flash memory in [0045],; the dynamic workflows are Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) (see MPEP 2106.05(f)). Therefore, claims 1-2, 4-15, and 17-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and thus are not patent eligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 4-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein et al. (US 2003/0154090 A1) in view of Reddy et al. (US 2010/0094848 A1), in further view of Knijnik et al. (US 2017/0249574 A1), and in further view of Elkady (US 2005/0251733 A1).
As per claim 1 (currently amended) Bernstein teaches a system, comprising (Bernstein e.g., A software facility system for dynamically generating and delivering information such as business information in response to the occurrence of an event [0007].): 
Bernstein teaches a plurality of databases associated with a plurality of departments of an enterprise, wherein each database of the plurality of databases comprises data regarding a set of members of a respective department; (Bernstein e.g. Fig. 2; The software facility dynamically generate and deliver business information in response to the occurrence of an event. The facility establishes a business context (i.e. data/information) from external sources through a registration or subscription capability of the software, or through an enterprise application (EAI) product [0007]. The data relevant to an activity may be contained entirely within the data of the event source system (i.e. database) or may be distributed across several other system (i.e. external sources) [0008]. In Fig. 2, the external data sources are the Event Source Process (201) and Data Source Process (212) [0039].  The acquisition of this data is performed by the Listening Process (203) and one or more Entity Processes (210) of the Facility 
Bernstein teaches a processor configured to execute computer-executable instructions which, when executed cause the processor to (Bernstein e.g. Fig. 3; content processor 330, event processor 327 [0054].): 
Bernstein teaches receive a lifecycle event that corresponds with an employee of the enterprise, wherein the lifecycle event is associated with a change in a status of the employee; (Bernstein e.g. The facility detects the occurrence of one of a plurality of defined events and matches the detected event occurrence against a set of scenarios (i.e. activity set) (Abstract). The occurrence of the insertion, deletion, or modification of event source data will be communicated to the listening process (203) of the facility [0040]. For example, the facility may detect and submit occurrences of events including a “new hire” event, in which a new employee joins the company that is using the facility [0018].)
Bernstein teaches retrieve activity set data associated with the lifecycle event (Bernstein e.g. The facility detects the occurrence of one of a plurality of defined events and matches the detected event occurrence against a set of scenario (Abstract).), Bernstein teaches wherein the activity set data is retrieved from a storage component and (Bernstein Fig. 3, Scenarios are configured by experts and managed in a production store 321. Scenarios are retrieved from the production configuration store Bernstein in view of Reddy teach generated based on at least one member of the set of members previously associating a plurality of activities to the lifecycle event more than a threshold number of times,  
Bernstein teaches scenarios (i.e. activity data sets) are generated based on at least one member of the set of members previously associating a plurality of activities to the lifecycle event (Bernstein e.g. Experts define a scenario of interest, and associate content with it. Scenarios are aggregations of rules about a business event. The expert defines delivery modes (workspaces) for relevant content, configuring the recipient users, and the content style and delivery service, and optionally the schedule for workspace delivery. The results of this configuration are managed in a production store 321 [0053]. Once it is determined which scenarios' rules are satisfied by the event occurrence, the content specified by these scenarios is synthesized into a context for each of the specified recipients [0020]. The generated contexts may specify a sequence or other sets of tasks to be performed by the recipient in response to the event occurrence (i.e. trigger) [0024].)
Bernstein does not explicitly teach that the activity data set is generated based the set of members previously associated the activities and events more than a threshold number of time.
However, Reddy teaches automatically generating/adding content based on common input from a threshold number of users (Reddy e.g. Fig. 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Bernstein’s workflow process to explicitly include generating/adding content (e.g. activity data sets) based on common input from a threshold number users (i.e. threshold number of times) as taught by Reddy in order to automatically offer/associate certain information with item types (Reddy e.g. [0144]).
Bernstein teaches wherein the activity set data comprises: the plurality of activities to be performed by a set of departments of the plurality of departments (Bernstein e.g. Each scenario (i.e. event) specifies one or more matching rules, content, and a set of recipients (i.e. activity set) (Abstract).  For example, a new hire event scenario may specify sending instructions to an employee in the payroll department instructing him or her to add the new employee to the payroll database and sending and Bernstein teaches trigger data associated with each of the plurality of activities, wherein the trigger data specifies one or more conditions that, when present, are configured to cause the processor to initiate one activity of the plurality of activities; (Bernstein e.g. The facility distributes content based upon detected event occurrences (Fig. 3 & [0047]). Relevant content can be defined by select triggering events (i.e. trigger data) of interest as defined by the event metadata method [0027]. The facility detects the occurrence of one of a plurality of defined events and matches the detected event occurrence against a set of scenarios. Each scenario specifies one or more matching rules, content, and a set of recipients (Abstract). Once it is determined which scenarios' rules are satisfied by the event occurrence, the content specified by these scenarios is synthesized into a context for each of the specified recipients [0020]. The generated contexts may be delivered to the specified recipients in a variety of ways and may specify a sequence or other sets of tasks to be performed by the recipient in response to the event occurrence (i.e. trigger) [0024]. The contexts may track the recipient’s performance of these tasks, both for the benefit of the recipient and others, such as the recipient’s supervisor [0024].)
Bernstein in view of Reddy and Knijnik teach schedule a time that a first activity of the plurality of activities is to be performed in response to detecting that the trigger data associated with the first activity is present; 
Bernstein teaches schedule a first activity of the plurality of activities to be performed in response to detecting that the trigger data associated with the first activity is present (Bernstein e.g. The facility distributes content based upon detected event occurrences [0047]. The facility detects the occurrence of one of a plurality of defined events and matches the detected event occurrence against a set of scenario. Each scenario specifies one or more matching rules, content, and a set of recipients (Abstract).  Once it is determined which scenarios' rules are satisfied by the event occurrence, the content specified by these scenarios is synthesized into a context for each of the specified recipients [0020]. The generated contexts may be delivered to the specified recipients in a variety of ways and may specify a sequence or other sets of tasks to be performed by the recipient in response to the event occurrence (i.e. trigger) [0024].)
Bernstein in view of Reddy do not explicitly teach schedule a time that a first activity is to be performed.
However, Knijnik teaches schedule a time that a first activity is to be performed (Knijnik teaches a system for efficient management of work flow through project management software (Abstract). The system automatically determine a task allocation based on task requirements for the project, wherein the task requirements includes a deadline for task completion [0029].)

Bernstein teaches identify a first member of the set of members associated with a first department of the plurality of departments to perform the first activity of the plurality of activities; Application No. 15/588,091 Amendment Accompanying RCE, Interview Summary, and (Bernstein e.g., Each scenario (i.e. event) specifies one or more matching rules, content, and a set of recipients (Abstract). For example, new hire event scenario may specify sending a very general employee handbook to the new employee, sending instructions to an employee in the payroll department instructing him or her to add the new employee to the payroll database, send a company policy regarding the handling of sensitive information to new employees, etc. [0019].) Response to Final Office Action mailed on September 22, 2020 Page 3 
Bernstein teaches send one or more updates to one or more respective databases of the plurality of databases, wherein the one or more updates are indicative of the first activity of the plurality of activities is being performed by the first member at the time (Bernstein e.g. The facility detects the occurrence of one of a plurality of defined events and matches the detected event occurrence against a set of scenario (Abstracts). Once it is determined which scenarios' rules are satisfied by the Bernstein teaches wherein the first activity comprises receiving at least one input by the first member into an electronic document (Bernstein e.g. The facility may detect and submit occurrences of events including a “new hire” event.  An employee may manually generate the event by filling in and submitting a web-based form [0018].); 
Bernstein in view of Reddy and Knijnik do not explicitly teach the following limitations vi through ix, however, Elkady teaches limitations vi through ix.
Elkady teaches retrieve the electronic document associated with the first activity from the storage component at the time (Elkady 
Elkady teaches parse the electronic document to identify at least one input field configured to receive the at least one input from the first member (Elkady e.g. Fig. 1 Operation 110, Operations 110 can include parsing of the electronic fixed template form(s), fetching an information about placeholders, and converting the electronic fixed template form(s) into static text this is merged with the data to generate a completed (or filled out) electronic form(s) [0027].); 
Elkady teaches generate a visualization to be depicted on a display, wherein the visualization is configured to receive the at least one input for the at least one input field
Elkady teaches merge the at least one input with the electronic document after the at least one input field receives the at least one input (Elkady e.g. Fig. 1 Operation 110, Data is mapped (or linked) to a field of the fixed electronic form (Fig. 2) ([0004] and [0023]). Based on this mapping, the data is then merged with the field of the fixed electronic form in order to generate a completed electronic form ([0004] and [0026]).);
 	The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Bernstein in view of Reddy and Knijnik’s workflow process to explicitly include the process of inputting and merging data into an electronic form as an as taught by Elkady in order to enable time-efficient completion and submission of important government/company related electronic documents (Elkady e.g. [0001] and [0002]).
Bernstein teaches generate an additional visualization to be depicted on the display after the at least one input merges with the electronic document, wherein the additional visualization is configured to track a progress of the plurality of activities (Bernstein e.g. The facility may detect and submit occurrences of events such as an employee filling in and submitting a web-based form [0018]. Once it is determined which scenarios’ rules are satisfied by the event occurrence, the content (i.e. instructions) specified by these scenarios is synthesized into a context for each of the specified recipients [0020]. The generated contexts may be delivered to the specified recipients in a variety of ways, 
Bernstein teaches monitoring for the trigger data associated with a second activity of the plurality of activities is present (Bernstein e.g. The facility distributes content based upon detected event occurrences (Fig. 3 & [0047]). Relevant content can be defined by select triggering events (i.e. trigger data) of interest as defined by the event metadata method [0027]. The facility detects the occurrence of one of a plurality of defined events (i.e. trigger data) and matches the detected event occurrence against a set of scenarios (i.e. activity set).  Each scenario specifies one or more matching rules, content, and a set of recipients (Abstract). Once it is determined which scenarios' rules are satisfied by the event occurrence, the content specified by these scenarios is synthesized into a context for each of the specified recipients [0020]. The generated contexts may be delivered to the specified recipients in a variety of ways and may specify a sequence or other sets of tasks to be performed by the recipient in response to the event occurrence (i.e. trigger) [0024].)  Bernstein in view Reddy do not explicitly teach, however, Knijnik teaches in response to determining that the first activity is completed; and (Knijnik e.g. Fig. 1, Knijnik teaches systems for monitoring and allocation of resources for complex project management that are capable of automatic task generation, allocation of resources to tasks, and monitoring of tasks progress and completion [0002]. For each task that is created in the system, the system 100 generates a flag indicating that the task is completed. For a given task, the system 100 automatically and periodically checks to determine whether all technical predecessor tasks (i.e. first activity) are completed and, if so, the system 100 releases the given task (i.e. second activity) to allocation so that it can be started [0116].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Bernstein in view of Reddy’s workflow process to explicitly include monitoring predecessor task completion as taught by Knijnik in order to facilitate timely delivery of product and services and to ensure efficient allocation of resources (Knijnik e.g. [0003])
Bernstein in view of Reddy do not explicitly teach, however, Knijnik teaches send a notification to a computing device associated with a second member of the set of members in response to detecting that the trigger data associated with the second activity is present, wherein the notification is indicative of an assignment of the second activity of the plurality of activities to be performed by the second member associated with a second department from the plurality of departments. (Knijnik e.g. Fig. 1, The server machine 102 automatically delivers tasks to the resource via notifications to the user device or directly to the resource itself. The resource then performs the task and, at the end of the task, the resource logs into the system to formally mark the task as completed (i.e. trigger data). This completion process and the uploading of any documents into the system 100 (i.e. trigger data) triggers the server machine to generate a quality assurance task (i.e. second activity) for the associated production manager so that the manager can validate what has been done, ensuring that the work is technically sound and that the entire scope of the task has been completed [0133].)
As per claim 2 (currently amended), Bernstein in view of Reddy, Knijnik, and Elkady teach the system of claim 1, Bernstein also teaches wherein the data comprises information regarding one or more respective job functions associated with the first member, and Application No. 15/588,091Page 4wherein the processor is configured to identify the first member based on the one or more job functions (Bernstein e.g.  A scenario may specify several different pieces of content, which may be retrieved from appropriate sources within or without the facility and computer systems of the company using the facility. A scenario may specify recipients based upon identities contained in the event occurrence, absolute roles, roles that are relative to some individual such as an individual identified in the event occurrence. For example, new hire scenarios may specify sending instructions to an employee in the payroll department instructing him or her to add the new employee to the payroll database and sending instructions to an employee in the IT 
As per claim 4 (previously presented), Bernstein in view of Reddy, Knijnik, and Elkady teach the system of claim 1, Bernstein in view of Knijnik teach wherein the visualization comprises a timeline that displays one or more respective dates for each of the plurality of activities based on the trigger data.
Bernstein teaches visualization comprising a sequence or other sets of tasks to be performed in response to an event occurrence (i.e. trigger data) (Bernstein e.g. The generated contexts may be delivered to the specified recipients in a variety of ways, such as via email or instant message, or by inclusion in the version of the company portal that is displayed to the recipient. The contexts may be heavily organized, such as an HTML or XML web page constructed from a template and incorporating content retrieved from different sources. The contexts may specify a sequence or other set of tasks to be performed by the recipient in response to the event occurrence, and may track the recipient’s performance of these tasks, both for the benefit of the recipient and others, such as the recipient’s supervisor [0024].)
Bernstein does not explicitly teach that the visualization comprises a timeline that displays one or more respective dates for each of the plurality of activities.
However, Knijnik teaches displaying one or more respective dates for each of the plurality of activities (Knijnik e.g. Knijnik teaches a system for efficient management of work flow through project management software (Abstract). The system automatically determine a task allocation based on task requirements for the project, wherein the task requirements includes a deadline for task completion (Fig. 13 and [0029]).

As per claim 5 (original), Bernstein in view of Reddy, Knijnik, and Elkady teach the system of claim 1, Bernstein teaches comprising a client device configured to retrieve a user interface display comprising the visualization. (Bernstein e.g. The generated contexts may be delivered to the specified recipients in a variety of ways, such as via email or instant message, or by inclusion in the version of the company portal that is displayed to the recipient [0024]. Content is organized into workspaces for specified recipients and with specified delivery media and formatting [0028].)
As per claim 6 (currently amended), Bernstein in view of Reddy, Knijnik, and Elkady teach the system of claim 1, Bernstein teaches wherein the one or more updates corresponds to one or more changes in the plurality of databases. (Bernstein e.g. The facility detects the occurrence of one of a plurality of defined events (Abstract). A “new hire” event may be detected in several different ways including periodically polling a personnel database listing all employees to identify any new rows in the database corresponding to new employees and configuring such a personnel database to asynchronously notify the facility when such a new row is added [0018].)
As per claim 7 (original), Bernstein in view of Reddy, Knijnik, and Elkady teach the system of claim 1, Bernstein teaches wherein the lifecycle event comprises employee on-boarding, employee off-boarding, employee location change, employee department change, employee promotion, or any combination thereof (Bernstein e.g. The facility detects the occurrence of one of a plurality of defined events and matches the detected event occurrence against a set of scenarios (Abstract). The occurrence of the insertion, deletion, or modification of event source data will be communicated to the listening process (203) of the facility [0040]. For example, the facility may detect and submit occurrences of events including a “new hire” event, in which a new employee joins the company that is using the facility [0018].).
As per claim 8 (currently amended) Bernstein teaches a system, comprising (Bernstein e.g., A software facility system for dynamically generating and delivering information such as business information in response to the occurrence of an event [0007].): 
Bernstein teaches a non-transitory memory (Bernstein e.g. claim 17, A computer-readable medium whose contents cause a computing system to generate information in response to the occurrence of events.); 
Bernstein teaches one or more processors configured to read instructions from the non-transitory memory to perform operations comprising (Bernstein e.g. Fig. 3 & [0054]; content processor 330, event processor 327): 
Bernstein teaches detecting an event for at least one member of an enterprise, wherein the at least one member is represented with member data stored in one or more system databases (Bernstein e.g. The facility may detect and submit occurrences of events including a “new 
Bernstein in view of Reddy teach retrieving activity set data associated with the event, wherein the activity set data is retrieved from a storage component and generated based on at least one other member of the enterprise previously associating a plurality of activities to thePage 5 event more than a threshold number of times (See claim 1b(ii) for response.), Bernstein teaches wherein the activity set data comprises the plurality of activities for a plurality of departments to perform based on the detected event (Bernstein e.g. Each scenario (i.e. event) specifies one or more matching rules, content, and a set of recipients (Abstract).  For example, a new hire event scenario may specify sending instructions to an employee in the payroll department instructing him or her to add the new employee to the payroll database and sending instructions to an employee in the IT department to deliver and install a computer in the office of new employees whose job category indicates that they will be supplied with a computer (i.e. plurality of activities) [0019].) 
Bernstein teaches determining a first activity of the plurality of activities based on a set of criteria associated with each activity of the plurality of activities, wherein the set of criteria comprises (Bernstein e.g. The facility performs high-level sequence of steps [0010] including detecting the occurrence of defined event [0012] and matching the submitted events occurrence against a set of scenarios, each specifying: matching rules (i.e. criteria), content that is responsive or otherwise related to the event occurrence; and a set of recipients that are to receive the specified content [0014]. For example, a new hire scenario may send a company policy regarding the handling of sensitive information to new employees whose job category will give them access to sensitive information while another may send instructions to an employee in the IT department to deliver and install a computer system in the office of new employees whose job category indicates that they will be supplied with a computer [0019].): 
Bernstein in view of Reddy do not explicitly teach, however, Knijnik teaches a time period in which the first activity of the plurality of activities is to be performed; and (Knijnik teaches a system for efficient management of work flow through project management software (Abstract). The system automatically determine a task allocation based on task requirements for the project, wherein the task requirements includes a deadline for task completion [0029].)

Bernstein teaches trigger data associated with each activity of the plurality of activities, wherein the trigger data specifies one or more conditions that, when present, are configured to cause the one or more processors to initiate a respective activity of the plurality of activities and (See claim 1b(ii) for response), Bernstein teaches wherein the first activity is associated with a first department of the plurality of departments and (Bernstein e.g. The facility detects the occurrence of one of a plurality of defined events. The facility matches the detected event occurrence against a set of scenario. Each scenario specifies one or more matching rules, content, and a set of recipients (Abstract). A scenario may specify recipients based upon identities contained in the event occurrence, absolute roles, roles that are relative to some individual such as an individual identified in the event occurrence. For example, new hire scenarios may specify sending instructions to an employee in the payroll department instructing him or her to add the new employee to the payroll database and sending instructions to an employee in the IT department to deliver and install a computer system in the office of new employees whose Bernstein teaches wherein the first activity comprises receiving an input into an electronic document (Bernstein e.g. The facility may detect and submit occurrences of events including a “new hire” event.  An employee may manually generate the event by filling in and submitting a web-based form [0018].); 
Bernstein teaches generating a dynamic workflow associated with a first set of criteria for the first activity based at least on the time period; (Bernstein e.g.  Once it is determined which scenarios’ rules are satisfied by the event occurrence, the content specified by these scenarios is synthesized into a context for each of the specified recipients [0020] The generated contexts may be delivered to the specified recipients via email, instant message, or by inclusion in the version of the company portal that is displayed to the recipient. The contexts may be heavily organized, such as an HTML or XML web page constructed from a template and incorporating content retrieved from different sources. The contexts may specify a sequence or other set of tasks to be performed (i.e. workflow) by the recipient in response to the event occurrence, and may track the recipient’s performance of these tasks, both for the benefit of the recipient and others, such as the recipient’s supervisor [0024]. The facility facilitates establishing a context across serval heterogeneous systems over a time period [0008].)
Bernstein in view of Reddy, Knijnik, and Elkady teach retrieving a first electronic document associated with the first activity from the storage component in response to detecting at least one of the one or more conditions specified in the trigger data associated with the first activity is present; 
Bernstein teaches facilitating an action in response to detecting at least one of the one or more conditions specified in the trigger data associated with the first activity is present (Bernstein e.g. The facility distributes content based upon detected event occurrences (Fig. 3 & [0047]). Relevant content can be defined by select triggering events (i.e. trigger data) of interest as defined by the event metadata method [0027]. The facility detects the occurrence of one of a plurality of defined events (i.e. trigger data) and matches the detected event occurrence against a set of scenarios (i.e. activity set).  Each scenario specifies one or more matching rules, content, and a set of recipients (Abstract). Once it is determined which scenarios' rules are satisfied by the event occurrence, the content specified by these scenarios is synthesized into a context for each of the specified recipients [0020]. The generated contexts may be delivered to the specified recipients in a variety of ways and may specify a sequence or other sets of tasks to be performed by the recipient in response to the event occurrence (i.e. trigger) [0024].)
Bernstein in view of Reddy and Knijnik do not explicitly teach retrieving a first electronic document associated with the first activity from a storage component in response to detecting at least one of the one or more 
However, Elkady teaches retrieving a first electronic document associated with the first activity from a storage component (Elkady e.g. Fig. 1 Operation 102, One or more electronic original fixed template forms are received (or retrieved) and then stored for subsequent use. The original fixed electronic template form(s) may be provided by a government, agencies of a government, a company, a business, etc. and received (or retrieved) by a computing device from a database via a communications network or any type of computing device readable medium (e.g. CD, DVD, portable memory device, etc.) [0020].
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Bernstein in view of Reddy and Knijnik’s workflow process to explicitly include the process of retrieving and associating an electronic form with an activity as taught by Elkady in order to enable time-efficient completion and submission of important government/company related electronic documents (Elkady e.g. [0001] and [0002]).

Bernstein in view of Reddy and Knijnik do not explicitly teach, however, Elkady teaches the following claim limitations vii. through ix.
Elkady teaches parsing the electronic document to identify one or more input fields configured to receive one or more inputs from a first member associated with the first department; (See claim 1b(vii) for response.)
Elkady teaches generating a visualization to be depicted on a display, wherein the visualization is configured to receive the one or more inputs for the one or more input fields; (See claim 1b(viii) for response.)
Elkady teaches merging the one or more inputs with the first electronic document after the one or more input fields receives the one or more inputs; Application No. 15/588,091 Amendment Accompanying RCE, Interview Summary, and Response to Final Office Action mailed on September 22, 2020(See claim 1b(ix) for response.) Page 6  
Bernstein in view of Reddy and Knijnik teach monitoring for the trigger data associated with a second activity of the plurality of activities is present in response to determining that the first activity is completed; and (See claim 1b(xi) for response.)
Bernstein in view of Reddy and Knijnik teach sending a notification to a computing device associated with a second member associated with a second department from the plurality of departments in response to detecting that the trigger data associated with the second activity is present, wherein the notification is indicative of an assignment of the second activity to be performed by the second member. (See claim 1b(xii) for response.)
As per claim 9 (previously presented), Bernstein in view of Reddy, Knijnik, and Elkady teach the system of claim 8, Bernstein teaches wherein the trigger data comprises an amount of time associated with initiating at least one of the plurality of activities (Bernstein e.g. Fig. 1 infrastructure supports a framework within which prescribers and subscribers to content can define relevant content by select triggering events of interest as defined by the event metadata method [0027]. The facility may be used to support business activities of various different sorts. For example, in support of sales activities, the facility may detect the occurrence of events such as a particular period of time has expired since an existing customer submitted its last order [0025].) .
As per claim 10 (previously presented), Bernstein in view of Reddy, Knijnik, and Elkady teach the system of claim 8, Bernstein teaches wherein the set of criteria comprises at least one dependent activity, wherein the at least one dependent activity is completed before the first activity is determined (Bernstein e.g. The generated contexts may be delivered to the specified recipients via email, instant message, or by inclusion in the version of the company portal that is displayed to the recipient. The contexts may specify a sequence (i.e. order) or other set of tasks to be performed by the recipient in response to the event occurrence, and may track the recipient’s performance of these tasks, both for the benefit of the recipient and others, such as the recipient’s supervisor [0024].).
As per claim 11 (previously presented), Bernstein in view of Reddy, Knijnik, and Elkady teach the system of claim 8, Bernstein teaches wherein the set of criteria is input via a user interface configured to be viewed on the display
As per claim 12 (currently amended), Bernstein in view of Reddy, Knijnik, and Elkady teach the system of claim 8, Bernstein teaches  wherein the dynamic workflow is configured to update the respective set of criteria based on a previous set of criteria associated with each of the plurality of activities (Bernstein e.g., Scenarios are aggregations of rules about a business event. Scenarios are defined as extensions of previously defined “parent” scenarios plus scenario-specific rules. If parent rules change, the children automatically inherit the changes [0032].).
As per claim 13 (currently amended), Bernstein in view of Reddy, Knijnik, and Elkady teach the system of claim 8, Bernstein teaches wherein each of the plurality of activities is to be performed by a plurality of fulfillers of the enterprise or the at least one member of the enterprise (Bernstein e.g.  Each scenario (i.e. event) specifies one or more matching rules, content, and a set of recipients (Abstract). A scenario may specify recipients based upon identities contained in the event occurrence, absolute roles, roles that are relative to some individual such as an individual identified in the event occurrence, etc. For example, a new hire event scenario may specify sending instructions to an employee in the payroll department instructing him or her to add the new employee to the payroll database and sending instructions to an employee in the IT department to deliver and install a computer in the office of new employees whose job category indicates that they will be supplied with a computer [0019].).
As per claim 14 (original), Bernstein in view of Reddy, Knijnik, and Elkady teach the system of claim 13, Bernstein teaches wherein the plurality of fulfillers is associated with at least two departments of the enterprise (Bernstein e.g. Each scenario (i.e. event) specifies one or more matching rules, content, and a set of recipients 
As per claim 15 (currently amended) Bernstein teaches a method, comprising (Bernstein e.g. Fig. 1): 
Bernstein teaches detecting, via a processor, an event that corresponds with an employee of an enterprise (Bernstein e.g. Fig. 3 items 323 and 327; The facility detects the occurrence of one of a plurality of defined events and matches the detected event occurrence against a set of scenarios (i.e. activity set) (Abstract). The occurrence of the insertion, deletion, or modification of event source data will be communicated to the listening process (203) of the facility [0040].)  Bernstein teaches based on a discovery of a configuration item being present on a network (Bernstein e.g. Fig. 3, The facility establishes a business context from external sources (i.e. network) and routes, delivers and uses this context to facilitate further action [0007]. The facility identifies valuable business activities by either directly monitoring the changes to the underlying persistent data of the software, through a registration or subscription capability of the software, or through an enterprise application integration (EAI) product [0007]. Event integration services (308) are configured to either receive messages when event instances occur or poll data sources for the occurrence of a set of conditions that define an event and extract the parameters of an event message. They Bernstein teaches wherein the event is associated with a change in a status of the employee (Bernstein e.g. The facility may detect and submit occurrences of events including a “new hire” event, in which a new employee joins the company that is using the facility [0018].); 
Bernstein in view of Reddy teach retrieving, via the processor, activity set data associated with the event, wherein the activity set data is retrieved from a storage component and generated based on at least one other employee of the enterprise previously associating a plurality of activities to the event more than a threshold number of times (See claim 1b(ii) for response.), Bernstein teaches wherein the activity set data comprises: the plurality of activities to be performed by a set of departments of a plurality of departments of the enterprise or to be performed by the employee (Bernstein e.g. Each scenario (i.e. event) specifies one or more matching rules, content, and a set of recipients (Abstract).  For example, a new hire event scenario may specify sending instructions to an employee in the payroll department instructing him or her to add the new employee to the payroll database and sending instructions to an employee in the IT department to deliver and install a computer in the office of new employees whose job category indicates that they will be supplied with a computer [0019].); and  Bernstein teaches trigger data associated with each of the plurality of activities, wherein the trigger data specifies one or more conditions that, when present, are configured to cause the processor to initiate one activity of the plurality of activities (See claim 1b(ii) for response.); 
Bernstein in view of Reddy and Knijnik teach scheduling, via the processor, a time period that a first activity of the plurality of activities is to be performed in response to detecting that the trigger data associated with the first activity is present; (See claim 1b(iii) for response.)
Bernstein teaches identifying, via the processor, a first member of a first department of the plurality of departments in the enterprise to perform the first activity based on data regarding the first member stored on a first database, wherein the first member is a member of one or more members; (Bernstein e.g. A scenario may specify recipients based upon identities contained in the event occurrence, absolute roles, roles that are relative to some individual such as an individual identified in the event occurrence. For example, new hire scenarios may specify sending instruction to an employee in the payroll department instructing him or her to add the new employee to the payroll database and sending instructions to an employee in the IT department to deliver and install a computer in the office of new employees whose job category indicates that they will be supplied with a computer [0019].)
Bernstein teaches generating, via the processor, a user interface visualization for the first member, wherein the user interface visualization is representative of the first activity, wherein the user interface visualization is configured to be accessed by a respective computing device Application No. 15/588,091Page 8 associated with the first member (Bernstein e.g. The generated contexts may be delivered Bernstein teaches wherein the first activity comprises receiving at least one input by the first member into an electronic document (Bernstein e.g. The facility may detect and submit occurrences of events including a “new hire” event.  An employee may manually generate the event by filling in and submitting a web-based form [0018].); 
Bernstein in view of Reddy, Knijnik, and Elkady teach retrieving, via the processor, the electronic document associated with the first activity from a storage component at the time; (See claim 1b(vi) for response.)
Bernstein in view of Reddy, Knijnik, and Elkady teach parsing, via the processor, the electronic document to identify one or more input fields configured to receive the at least one input from the first member
Bernstein in view of Reddy, Knijnik, and Elkady teach receiving, via the processor, the at least one input for the one or more input fields; (See claim 1b(viii) for response.)
Bernstein in view of Reddy, Knijnik, and Elkady teach merging, via the processor, the at least one input with the electronic document after the one or more input fields receives the at least one input; (See claim 1b(ix) for response.)
Bernstein in view of Reddy and Knijnik teach monitoring, via the processor, for the trigger data associated with a second activity of the plurality of activities is present in response to determining that the first activity is completed; and (See claim 1b(xi) for response.)
Bernstein in view of Reddy and Knijnik teach sending a notification to a computing device associated with a second member of the one or more members in response to detecting that the trigger data associated with the second activity is present, wherein the notification is indicative of an assignment of the second activity of the plurality of activities to be performed by the second member associated with a second department from the plurality of departments. (See claim 1b(xii) for response.)
As per claim 17 (original), Bernstein in view of Reddy, Knijnik, and Elkady teach the method of claim 15, Bernstein teaches wherein the event is detected based on input received via the respective computing device (Bernstein e.g., A “new hire” event may be detected in several different ways including periodically polling a personnel database listing all employees to identify any new rows in the database 
As per claim 18 (previously presented), Bernstein in view of Reddy, Knijnik, and Elkady teach the method of claim 15, Bernstein teaches comprising: receiving, via the processor, one or more updates regarding the plurality of activities, wherein the one or more updates are associated with one or more states of progress for the plurality of activities; and Application No. 15/588,091 Amendment Accompanying RCE, Interview Summary, andupdating, via the processor, the user interface visualization based on the one or more updates (Bernstein e.g. The generated contexts may be delivered to the specified recipients via email, instant message, or by inclusion in the version of the company portal that is displayed to the recipient. The contexts may be heavily organized, such as an HTML or XML web page constructed from a template and incorporating content retrieved from different sources. The contexts may specify a sequence or other set of tasks to be performed by the recipient in response to the event occurrence, and may track the recipient’s performance of these tasks, both for the benefit of the recipient and others, such as the recipient’s supervisor [0024].).
As per claim 19 (previously presented), Bernstein in view of Reddy, Knijnik, and Elkady teach the method of claim 15, Bernstein teaches wherein the plurality of activities is defined via the computing device associated with at least one of the one or more members (Bernstein e.g. Fig. 1 diagram shows a process performed by the facility to define the content associated with an event-related context [0026]. A set of experts within an enterprise each define the usage of content for which they are responsible [0029] and they can define scenarios of interest, and associate content to it 
As per claim 20 (previously presented), Bernstein in view of Reddy, Knijnik, and Elkady teach the method of claim 19, Bernstein teaches comprising receiving, via the processor, data associated with the plurality of activities, wherein the data comprises information regarding an operation to be performed for each activity of the plurality of activities, a department of the plurality of departments assigned to each activity of the plurality of activities, a set of criteria associated with each activity of the plurality of activities, or any combination thereof (Bernstein e.g. The facility detects the occurrence of one of a plurality of defined events. The facility matches the detected event occurrence against a set of scenario. Each scenario specifies one or more matching rules, content, and a set of recipients. The facility aggregates the content specified by the subset of the set of scenarios whose matching rules are satisfied by the event occurrence for the recipients specified by this subset of scenarios (Abstract). A scenario may specify recipients based upon identities contained in the event occurrence, absolute roles, roles that are relative to some individual such as an individual identified in the event occurrence, etc. [0019]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605.  The examiner can normally be reached on M-F 9am-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624